USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 96-1026                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                               ERIC JOEL CARRION-CRUZ,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jose Antonio Fuste, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                          Selya and Boudin, Circuit Judges,                                            ______________                           and McAuliffe,* District Judge.                                           ______________                                 ____________________               Benicio Sanchez-Rivera, Federal Public Defender, and Juan E.               ______________________                               _______          Alvarez,  Assistant  Federal  Public   Defender,  on  brief   for          _______          appellant.               Guillermo  Gil, United  States Attorney,  Jose   A.  Quiles-               ______________                            __________________          Espinosa,  Senior  Litigation  Counsel, and  Miguel  A.  Pereira,          ________                                     ___________________          Assistant United States Attorney, on brief for the United States.                                 ____________________                                    August 7, 1996                                 ____________________                    Per Curiam.  Defendant-appellant Eric Joel Carrion-Cruz                    Per Curiam.                    __________          pled  guilty to  violating  the carjacking  statute, 18  U.S.C.            2119(3).  At the disposition hearing, the district court departed          upward from the guideline sentencing  range to impose a  sentence          of life  imprisonment.1  Carrion-Cruz assigns error to the upward          departure.                    We  have  carefully  examined  the  transcript  of  the          disposition hearing,  the presentence  investigation report,  and          the  briefs.  Since we are persuaded that the assignment of error          lacks merit, we  summarily affirm.  See 1st Cir. R. 27.1.  We add                                              ___          only four brief comments.                    First:   U.S.S.G.   5K2.0 allows  sentencing courts  to                    _____          depart from the guideline sentencing range in a given case if the          court finds aggravating  or mitigating circumstances  that render          the case atypical  and take it out  of the "heartland"  for which          the  applicable guideline  was designed.    See United  States v.                                                      ___ ______________          Quinones,  26 F.3d  213, 216  (1st Cir.  1994); United  States v.          ________                                        ______________          Rivera, 994 F.2d 942, 946 (1st Cir. 1993); United States v. Diaz-          ______                                     _____________    _____          Villafane, 874  F.2d 43,  49 (1st Cir.  1989), cert.  denied, 493          _________                                      _____  ______          U.S.  862 (1989).   Here,  the  multiple killings  for which  the          defendant was responsible      murdering four individuals (two of          whom  were good samaritans  who had stopped  to offer assistance)          within an  abbreviated time frame      transport  the defendant's                                        ____________________               1In effect, the  court raised the defendant's  offense level          by three levels (from 40 to 43).  Even for a first-time offender,          Offense Level 43  commands a sentence of life  imprisonment.  See                                                                        ___          U.S.S.G. Ch. 5, Pt. A (Sentencing Table).                                          2          activities well  outside the mine-run  of carjacking cases.   See                                                                        ___          U.S.S.G.  5K2.1 (encouraging courts  to consider upward departure          from the otherwise  applicable guideline sentencing range  if the          relevant offense conduct results in multiple deaths).                    Second:   The defendant points to his youth and limited                    ______          intellect as mitigating  factors.  But his counsel  made much the          same  argument  below,   and  the  district   judge  specifically          commented upon  these factors in  passing sentence and  took full          account of them.   Given the sentencing court's  special coign of          vantage,  see Diaz-Villafane,  874 F.2d  at 49,  we cannot  brush                    ___ ______________          aside  that  court's  considered judgment  on  so  interstitial a          matter.                    Third:  The defendant's challenge to the reasonableness                    _____          of the upward departure is  unavailing.  Offense Level 40 permits          sentences of up to 365 months for first offenders.  The magnitude          of the ensuing  departure     to  a life sentence (Offense  Level          43)     is reasonable, considering the sordid facts of the  case.          See, e.g., Quinones, 26 F.3d  at 218 (explaining that  "unusually          ___  ____  ________          brutal, cruel, and degrading treatment" of victims "is emblematic          of the  very sort  of sociopathic behavior"  that will  sustain a          substantial  upward departure).   The  departure  here meets  any          conceivable  test  of   reasonableness.    See,  id.   at  219-20                                                     ___   ___          (upholding 60% increase as  reasonable); Diaz-Villafane, 874 F.2d                                                   ______________          at 52  (upholding departure  that more  than doubled  defendant's          sentence as reasonable).                     Fourth:  Relatedly, the Supreme Court's  recent opinion                    ______                                          3          in Koon  v. United States, 64 U.S.L.W. 4512 (U.S. June 13, 1996),             ____     _____________          makes it  clear that we  must respect a district  court's special          competence in sentencing  matters, see id. at 4516-17, and uphold                                             ___ ___          a departure sentence unless the court has  abused its discretion,          see id.  at 4517.   In light of  the stark  facts of this  brutal          ___ ___          crime, a convincing  case of discretion  abused simply cannot  be          mustered.                    We  need  go  no  further.2    The  Supreme  Court  has          instructed us that "it  is not the role of an  appellate court to          substitute its  judgment for that  of the sentencing court  as to          the  appropriateness  of  a particular  sentence."    Williams v.                                                                ________          United States, 503  U.S. 193, 205  (1992) (citation and  internal          _____________          quotation marks omitted).  In  essence, the defendant invites  us          to contravene that precept.  On these facts, we have no reason to          take so precipitous a step.          Affirmed.          ________                                        ____________________               2Because  the upward  departure is  fully  justified by  the          incidence of multiple deaths, we  need not address the sentencing          court's alternative justifications for the sentence.                                          4